Title: To George Washington from John Muir, 20 June 1789
From: Muir, John
To: Washington, George



Sir
June 20: 1789.

Having acted for several years past under the State laws as Deputy naval officer in the district of Vienna in the State of Maryland, I take the liberty with all becoming respect, to present myself to the president of the United States for the

office of Collector for this port. My Brother Mr Adam Muir who is now the naval officer resides at the distance of twenty miles, and as the Bill for collecting the impost requires the officer to live upon the spot, I entertain some hopes, unless exception may be taken to my character, for a continuance in this appointment.
I am personally known to some of the representatives in Congress from the State of Maryland, particularly to the Honble Mr Henry who, will inform your Excellency of my Character & conduct in office. I have the honor to be with the highest respect your obdt Servt

John Muir.

